Citation Nr: 1611624	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability other than an anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran provided testimony at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.  In a January 2016 letter, the Board informed the Veteran of this and his options for another Board hearing.  The Veteran responded that he did not desire another hearing.

When this case was before the Board in May 2011, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was remanded for additional development and adjudicative action.  While the case was in remand status, the Appeals Management Center (AMC) granted service connection for anxiety disorder, not otherwise specified in a March 2012 rating decision.  This did not satisfy the Veteran's appeal and the Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for any acquired psychiatric disability other than the service-connected anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  




REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

The Veteran contends that he has an acquired psychiatric disability, claimed as PTSD, related to his active service.  Specifically, he believes his psychiatric disorder is due to witnessing an altercation that resulted in another service member being shot.  Additionally, the Veteran alleges that he has a substance abuse disorder secondary to his service-connected anxiety disorder.

In compliance with the May 2011 Board remand, the Veteran was afforded a VA examination in November 2011 that resulted in diagnoses of anxiety disorder not otherwise specified, cocaine dependence, alcohol dependence, and cannabis dependence.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD because he did not meet the criteria of persistent avoidance of stimuli associated with the trauma or persistent symptoms of increased arousal.  Further, the examiner found the Veteran's substance abuse was less likely than not related to his military service because there was no evidence linking military experiences to any subsequent drug dependence and the Veteran did not report using alcohol or other drugs as a way to cope with his anxiety.

In an October 2012 statement, the Veteran contended that he self-medicated with substance abuse and that the November 2011 examiner misunderstood his response because he primarily coped with his PTSD symptoms through substance abuse.  The Board notes that VA treatment records indicate the Veteran received in-patient treatment for substance abuse in 2004 and 2005.  A December 2005 VA treatment note indicates the Veteran began drinking at age 16 with no problems and began using cocaine around 1998.  A June 2014 VA report of hospitalization indicates the Veteran was admitted in February 2014 for alcohol use disorder.

In January 2016, the Veteran's representative submitted a medical study and treatise information discussing the relationship between substance abuse and anxiety disorders to support the contention that the Veteran's anxiety disorder contributed to his substance abuse.

The Board finds the November 2011 VA examination to be inadequate in light of the Veteran's contentions, the indication that additional medical evidence that may be supportive of the Veteran's claim is available, and the medical study supporting a link between substance abuse and anxiety disorder submitted by the Veteran's representative.  Therefore, the claim must be remanded for another VA examination.    

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from December 2005 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include any VA Medical Center treatment records for the time period from December 2005 to the present.

2. Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his acquired psychiatric disorders other than anxiety disorder.  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim other than anxiety disorder not otherwise specified.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not that the disorder originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by the Veteran's anxiety disorder, or was permanently worsened by the Veteran's anxiety disorder.

The examiner is directed to comment on the medical study entitled "Anxiety and Substance Use Disorders: A Review" published in 2008 and additional treatise information submitted in February 2016.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


